Per Curiam.
So much of the order appealed from as postponed the trial of the action was discretionary with the trial judge, and not appealable. The portion of the order directing the payment of the costs previously awarded, and which remain unpaid, was not the original award of costs; and the direction to pay the same was harmless, and did not alter or enlarge any liability on the part of the appellant to pay costs, and was unadvisably or by mistake inserted in the order. On an appeal from an order of this character the appellant cannot bring up for review any separate and previous determination of the court in the action. The time to take an appeal from the previous order granted at special term had expired when this appeal was taken. The order appealed from is affirmed, with $10 costs and disbursements. All concur.